ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-07-12_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND v. ICELAND)

CONTINUANCE OF INTERIM MEASURES
OF PROTECTION

ORDER OF 12 JULY 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D'IRLANDE DE NORD c. ISLANDE)

MAINTIEN EN VIGUEUR DE MESURES
CONSERVATOIRES

ORDONNANCE DU 12 JUILLET 1973
Official citation:

Fisheries Jurisdiction (United Kingdom v. Iceland), Interim
Measures, Order of 12 July 1973, I.C.J. Reports 1973, p. 302.

Mode officiel de citation:

Compétence en matière de pêcheries (Royaume-Uni c. Islande),
mesures conservatoires, ordonnance du 12 juillet
1973, C.J. Recueil 1973, p. 302.

 

Nav: JO

 
12 JULY 1973
ORDER

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND v. ICELAND)

CONTINUANCE OF INTERIM MEASURES
OF PROTECTION

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES

(ROYAUME-UNI DE GRANDE-BRETAGNE ET
D’IRLANDE DU NORD c. ISLANDE)

MAINTIEN EN VIGUEUR DE MESURES
CONSERVATOIRES

12 JUILLET 1973
ORDONNANCE
302

INTERNATIONAL COURT OF JUSTICE

1973
12 July YEAR 1973

General List
No. 55

12 July 1973

FISHERIES JURISDICTION CASE

(UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN
IRELAND v. ICELAND)

CONTINUANCE OF INTERIM MEASURES
OF PROTECTION

ORDER

Present: President LACHS; Vice-President AMMOUN; Judges FORSTER,
Gros, BENGZON, PETREN, ONYEAMA, IGNACIO-PINTO, DE
CAsTRO, Morozov, JIMENEZ DE ARECHAGA, Sir Humphrey
WALDOCK, NAGENDRA SINGH, RUDA; Registrar AQUARONE.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court,
Having regard to Article 61 of the 1946 Rules of Court,

Having regard to the Application by the United Kingdom of Great
Britain and Northern Ireland filed in the Registry of the Court on 14
April 1972, instituting proceedings against the Republic of Iceland,

4
303 FISHERIES JURISDICTION (ORDER 12 VII 73)

Having regard to the request for the indication of interim measures of
protection filed by the United Kingdom in the Registry on 19 July 1972,

Having regard to the Order of the Court dated 17 August 1972 by
which the Court indicated interim measures of protection in this case,

Makes the following Order:

1. Having regard to the communication dated 22 June 1973 and filed
in the Registry the same day, by which the Agent for the Applicant
referred to operative paragraph (2) of the Order of the Court dated 17
August 1972, providing for review of the matter at the request of either
Party, and requested the Court to confirm that the interim measures
of protection indicated by the Court in that Order will continue until the
Court has given final judgment in the case or until further order;

2. Whereas the Government of Iceland was forthwith notified by
telegram of the communication of 22 June 1973, a copy of which was at
the same time transmitted to it by express air mail;

3. Whereas the Government of Iceland has by a telegram of 2 July 1973
submitted observations on the request by the Agent for the Applicant in
his communication of 22 June 1973, protesting against the continuation
of the measures indicated, maintaining that highly mobile fishing fleets
should not be allowed to inflict a constant threat of deterioration of the
fishstocks and endanger the viability of a one-source economy, and
concluding that to freeze the present dangerous situation might cause
irreparable harm to the interests of the Icelandic nation;

4. Having regard to the Judgment of 2 February 1973 by which the
Court found that it had jurisdiction to entertain the Application filed by
the Government of the United Kingdom on 14 April 1972 and to deal
with the merits of the dispute;

5. Having regard to the Order of 15 February 1973 by which the Court
fixed time-limits for the written proceedings on the merits;

6. Being aware that negotiations have taken place between the States
concerned with a view to reaching an interim arrangement pending final
settlement of the dispute;

7. Whereas the provisional measures indicated by the Court and
confirmed by the present Order do not exclude an interim arrangement
which may be agreed upon by the Governments concerned, based on
catch-limitation figures different from that indicated as a maximum in the
Court’s Order of 17 August 1972 and on related restrictions concerning
areas closed to fishing, number and type of vessels allowed and forms of
control of the agreed provisions;

8. Whereas the Court, pending the final decision, and in the absence
of such interim arrangement, must remain concerned to preserve, by the
indication of provisional measures, the rights which may subsequently be

5
304 FISHERIES JURISDICTION (ORDER 12 VII 73)

adjudged by the Court to belong respectively to the Parties;

Accordingly,
THE COURT,
by 11 votes to 3,

Confirms that the provisional measures indicated in operative para-
graph (1) of the Order of 17 August 1972 should, subject to the power of
revocation or modification conferred on the Court by paragraph 7 of
Article 61 of the 1946 Rules, remain operative until the Court has given
final judgment in the case.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twelfth day of July, one thousand
nine hundred and seventy-three, in four copies, one of which will be
placed in the archives of the Court, and the others transmitted respectively
to the Government of the Republic of Iceland, to the Government of the
United Kingdom of Great Britain and Northern Ireland, and to the
Secretary-General of the United Nations for transmission to the Security
Council.

(Signed) Manfred LACHS,
President.

(Signed) S. AQUARONE,
Registrar.

Judge IGNACIO-PINTO makes the following declaration:

I concurred in the Court’s Orders of 17 August 1972 granting the
United Kingdom in one case, and the Federal Republic of Germany in
the other, the interim measures of protection they had requested in their
dispute with Iceland; but I am unable to concur in the present Order. I
have voted against it for reasons based on the following considerations:

1. The Court, in confirming the interim measures indicated in the
earlier Order of 17 August 1972, has not, in my view, taken sufficient
account of the circumstances that have arisen since that Order was made.

In my view, bearing in mind Article 61, paragraph 7, of its Rules, the
Court ought first to have ascertained with care whether the new aspects
of the situation did not necessitate either the revocation or, at least, the
modification of the terms of the Order of 17 August 1972.

6
305 FISHERIES JURISDICTION (DECL. IGNACIO-PINTO)

The reason is that, as no-one can be unaware, there have been numerous
clashes in the disputed fishery-zone between Icelandic coastguard vessels
and trawlers flying the British or Federal German flag. Some of these
incidents, such as collision between two vessels or the firing of shells by
Icelandic coastguard vessels, were in my view grave enough to warrant
the exercise by the Court of its right to modify the terms of its original
decision.

2. Furthermore, these incidents, in my judgment, constitute so many
flagrant violations on either side of the operative part of the Orders of 17
August 1972. The measures should therefore be reviewed, and others
indicated concerning inter alia the presence of warships.

It is true that the present Order is made “‘subject to the power of revoca-
tion or modification” conferred on the Court by Article 61, paragraph 7,
of its Rules, but the renewal of the interim measures indicated on 17
August 1972 until the Court has given final judgment in the case is
fraught with risk, given the prevailing tension between the disputants.
If other, much graver incidents were to occur before final judgment was
given, the Court would be open to criticism for failure to exercise vigi-
lance.

Such are the considerations which precluded me from joining the
majority of the Court in voting for the present Order.

Judges Gros and PETREN append dissenting opinions to the Order of
the Court.

(Initialled) M.L.
(Initialled) S.A.
